DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“material dispensing unit is configured to dispense” in claim 1 with an extrusion nozzle/device as the corresponding structure disclosed in at least [0035] and FIG. 1 of applicant’s published application.
 “movement unit … configured to carry out a relative movement” in claim 1 with a robot arm as the corresponding structure disclosed in at least [0037] and FIG. 1 of applicant’s published application.
“material checking unit is configured to examine” in claim 1 with an x-ray source as the corresponding structure disclosed in at least [0041] and FIG. 1 of applicant’s published application.
“control unit … configured to interrupt the dispensing of material and to push the dispensed material” in claim 1 with a computer/controller as the corresponding structure disclosed in at least [0042-0043] and FIG. 1 of applicant’s published application.
“compacting unit” configured to “push” or “press” the dispensed material in claims 1-2 with a carriage having a flat contact pressure surface as the corresponding structure disclosed in at least [0039] and FIG. 1 of applicant’s published application.
“compacting unit is configured to be warmed” in claim 3 with a plate comprising a heating device/element as the corresponding structure disclosed in at least [0046] and FIGs. 2A-B of applicant’s published application.
“protective gas dispensing unit for the controlled generation of a protective gas atmosphere” in claim 8 with a gas storage tank and line as the corresponding structure disclosed in at least [0044] and FIG. 1 of applicant’s published application.
“material dispensing unit is configured to melt and dispense”  in claim 12 an extrusion device having a heater and nozzle as the corresponding structure disclosed in at least [0035] and FIG. 1 of applicant’s published application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 4 recites “flat contact side comprising at least one contact pressure surface” which indefinite. It is unclear if the ‘at least one contact pressure surface’ of claim 4 and the ‘at least one contact pressure surface’ of claim 1 are the same or different contact pressure surfaces. The limitation has been examined below as it read --flat contact side comprising the at least one contact pressure surface-- in view of applicant’s published application.
Claim(s) 5-6 is/are rejected as being dependent from claim 4 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (US 20200368970) in view of Perez (US 20150045928).
Regarding claim 1, Georgeson discloses a system for producing a component (Abstract, P0010), comprising:
a material dispensing unit (140: P0058, Figs. 1-4);
a movement unit (104: P0063, Fig. 1);
a compacting unit (160) having at least one contact pressure surface (P0068, Figs. 3-4);
a material checking unit (180: P0075-0076, Fig. 4); and
a control unit (200: P0011, 0058, Fig. 2),
wherein the material dispensing unit is configured to dispense a material supplied to the material dispensing unit in a metered manner and in a web shape on a substrate (140 is capable of dispensing material in a metered/known feed rate and in a web/rectangular shape on table 122: P0066, 0088, Figs. 1 & 4),
wherein the movement unit is coupled to the material dispensing unit or the substrate and is configured to carry out a relative movement between the material dispensing unit and the substrate, so that the material is dispensed on a predetermined path (104 is coupled to 140 and is configured for carrying out a relative movement between 140 and 122: P0063, 0066, Fig. 1),
wherein the material checking unit is configured to examine the web-shaped dispensed material for geometric deviations from a desired shape during or immediately after the dispensing (180 is configured for examining the web-shaped dispensed material for geometric deviations from a desired shape during or immediately after the dispensing: P0072, 0075-0076, Fig. 4), and
wherein the control unit is coupled to the material dispensing unit, the movement unit, and the material checking unit (200 is coupled to 140, 104, and 180: P0053, 0062, 0064, 0123, Fig. 2) and is configured, upon detection of geometric deviations of the web-shaped dispensed material (200 is capable of detecting geometric deviations of the web-shaped dispensed material: P0124-0125)…, to push the dispensed material using the compacting unit into a desired web shape to remedy the deviations (200 is capable of adjusting position/pressure/flattening of the dispensed material using 160 upon detection of geometric deviations of the web-shaped dispensed material to reduce or prevent nonconformities which are geometric deviations: abstract, P0081, 0087, 0130).
Georgeson fails to explicitly disclose to interrupt the dispensing of material by the material dispensing unit upon detection of geometric deviations of the web-shaped dispensed material. 
However, Georgeson further teaches/recognizes to adjust the material feed rate dispensed by the material dispensing unit upon detection of geometric deviations of the web-shaped dispensed material (P0087, 0104-0105) and that the system is operating out of specification when geometric deviations of the web-shaped dispensed material are detected (P0118). A person having ordinary skill in the art would have recognized that: i) adjusting the material feed rate to zero is equivalent to interrupting the dispensing of material and ii) interrupt the dispensing of material by the material dispensing unit upon detection of geometric deviations of the web-shaped dispensed material yields the predictable/desirable result(s) of preventing additional geometric deviations and/or preventing the system from operating out of specification. 
In the same field of endeavor, additive manufacturing systems, Perez discloses the technique of configuring a computer to stop the manufacturing process upon detecting defect the object  being manufactured is defective (P0013, claim 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Georgeson in view of Perez by configuring the controller to interrupt the dispensing of material by the material dispensing unit upon detection of geometric deviations of the web-shaped dispensed material for the benefit(s) of preventing additional geometric deviations and/or preventing the system from operating out of specification.
Regarding claim 2, Georgeson further discloses wherein the compacting unit (160) is configured to press the dispensed material continuously onto the substrate immediately after the dispensing (P0067, Figs. 3-4).
Regarding claim 3, Georgeson further discloses wherein the compacting unit is configured to be warmed at least at a contact point with the dispensed material to remedy the deviations (160 is capable of being heated for increasing temperature of the material during flattening and capable of correcting the deviations: P0069, 0081).
Regarding claim 9, Georgeson further discloses wherein the compacting unit, the material checking unit, and the material dispensing unit are jointly or at least partially mounted on one another (140, 160, and 180 are jointly or at least partially mounted on one another: P0072, Figs. 3-4).
Regarding claim 10, Georgeson further discloses wherein the compacting unit, the material checking unit, and the material dispensing unit are jointly coupled to the movement unit (140, 160, and 180 are jointly coupled to 104: Fig. 1).
Regarding claim 11, Georgeson further discloses wherein the movement unit comprises a robot arm (104 configured as a robotic arm not shown: P0063).
Regarding claim 13, Georgeson further discloses/suggests wherein the material checking unit comprises an x-ray device  (x-ray imaging for the benefit(s) of allowing detection of voids: P0092). Perez also further discloses/suggests wherein the material checking unit comprises an x-ray source (P0015). 
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson in view of Perez as applied to claim 1 above, and further in view of Khoshnevis (US 20040164436) and/or Gardner (US 20170129171). 
Regarding claims 4 and 6, Georgeson further discloses wherein the compacting unit (160) is embodied as a carriage … comprising the at least one contact pressure surface configured to be pressed onto the dispensed material (Fig. 3-4), but modified Georgeson fails to disclose that the compacting unit has a flat contact side. 
However, Georgeson further discloses that the compacting unit is modifiable such as by using a shoe instead of a roller (P0068). 
	In the same field of endeavor, additive manufacturing systems, Khoshnevis discloses a compacting unit embodied as a carriage having a flat contact side (205) comprising at least one contact pressure surface configured to be pressed onto dispensed material, wherein the at least one contact pressure surface comprises a lateral contact pressure surface (107) parallel to a processing direction and perpendicular to a substrate, and arranged on the contact side for the benefit(s) of smoothing the surfaces of the dispensed material (P0048-0051, Figs. 1-2).
In the same field of endeavor, additive manufacturing systems, Gardner discloses a compacting unit (30) embodied as a carriage having a flat contact side (lower surface) comprising at least one contact pressure surface configured to be pressed onto dispensed material, wherein the at least one contact pressure surface comprises a lateral contact pressure surface (34) parallel to a processing direction and perpendicular to a substrate (36), and arranged on the contact side for the benefit(s) of smoothing the surfaces of the dispensed material (P0029-0030, Figs. 8-9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of the combination Georgeson/Perez in view of Khoshnevis and/or Gardner by replacing the compacting roller with a compacting unit having a flat contact side comprising the at least one contact pressure surface and a lateral contact pressure surface for the benefit(s) of allowing/enhancing flattening of the surfaces of the dispensed material as suggested by Khoshnevis and/or Gardner. Furtheremore, a person having ordinary skill in the art would recognize that the proposed modification is a simple substitution of compacting units or a simple change in shape of the compacting unit. 
Regarding claim 5, Georgeson further discloses/suggests wherein the compacting unit has a width exceeding a width of a dispensed material web (Fig. 3 and Fig. 45). P0052 of Khoshnevis and/or Figs. 8-9 of Gardner further suggest the subject matter of this claim.  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson in view of Perez as applied to claim 1 above, and further in view of Myerberg (US 20170173692) and/or Willmann (US 20180311727). 
Regarding claim 8, as applied above, the combination Georgeson/Perez fails to disclose a protective gas dispensing unit. 
In the same field of endeavor, additive manufacturing systems, Myerberg discloses the technique of providing a protective/inert gas dispensing unit for the controlled generation of a protective/inert gas atmosphere in a material dispensing region for the benefit(s) of providing a stable build environment, preventing oxidation, and/or providing a controlled environment for fabrication (P0115, 0118, 0122, Fig. 1).
In the same field of endeavor, additive manufacturing systems, Willmann discloses the technique of providing a protective/inert gas dispensing unit (51/13) for the controlled generation of a protective/inert gas atmosphere in a material dispensing region for the benefit(s) of providing a controlled build environment and/or protecting the component being manufactured (P0048, Figs. 1-2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of the combination Georgeson/Perez in view of Myerberg and/or Willmann by incorporating a protective gas dispensing unit for the benefit(s) of providing a stable/controlled build environment, preventing oxidation, and/or protecting the component being manufactured.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson in view of Perez as applied to claim 1 above, and further in view of Myerberg (US 20170173692) and/or Gardner (US 20170129171).
Regarding claim 12, as applied above, the combination Georgeson/Perez fails to disclose wherein the material dispensing unit is configured to melt and dispense filaments made of plastic.
In the same field of endeavor, additive manufacturing systems, Myerberg further discloses to provide a material dispensing unit (2) configured to melt and dispense filaments made of plastic for the benefit(s) of manufacturing 3D plastic components (P0004, 0079, 0082, Fig. 1).
	In the same field of endeavor, additive manufacturing systems, Gardner further discloses to provide a material dispensing unit (2) configured to melt and dispense filaments made of plastic for the benefit(s) of manufacturing 3D plastic components (P0004, 0025-0026).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of the combination Georgeson/Perez in view of Myerberg and/or Gardner by configuring the material dispensing unit to melt and dispense filaments made of plastic for the benefit(s) of allowing manufacturing of 3D plastic components and/or transforming the system into an FDM system. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, alone or in combination, fail(s) to teach or suggest wherein the compacting unit comprises a cut-out protruding through the at least one contact pressure surface, and wherein the material checking unit is mounted in relation to the compacting unit in such a way that the material checking unit examines a dispensed material web through the cut-out.
No other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combining to render the claimed invention obvious.

Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure: 
Reese (US 20160236414) discloses a system comprising a material dispensing unit (extruder: P0094, Fig. 3), a movement unit (robot arm: P0094), a material checking unit (detecting device 400: P0096, Fig. 4); and a tamping/compacting tool head (304: P0074, Fig. 5) and a control unit (302: Figs. 3-4). Reese discloses most of the limitations of claim 1. Thus, Reese can bed used in addition or lieu of Georgeson;
Creuzer (US 20150174828) discloses a system comprising a material dispensing unit (20), a movement unit (positionable arm), a material checking unit (22); and a control unit (0051) (P0019, 0033, 0051, and Figs. 1-3). Creuzer discloses most of the limitations of claim 1 except for a compacting unit. Thus, Creuzer be used in  lieu of Georgeson;
Mark (US 20190009472) discloses a system comprising a material dispensing unit (2102: P0120, Fig. 2E), a movement unit (robot arm: P0009, 0036), a material checking unit (15: P0094, 0128-0129, Fig. 2E), and a compacting unit (2138: P0113, 0358, Fig. 2E). Thus, Mark can be combined with Reese and/or Creuzer; and
Cole (US 20160136897) discloses incorporation of compacting units (P0095, claim 8, Fig. 1D). Thus, Cole can be combined with Reese and/or Creuzer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Primary Examiner, Art Unit 1743